Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 1 of 44                    PageID #: 1506




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


JOHN DOE,                                      )
                                               )
                       Plaintiff,              )       Case No. 1:19-cv-00415-NT
                                               )
       v.                                      )
                                               )
UNIVERSITY OF MAINE SYSTEM,                    )
TRUSTEES OF THE UNIVERSITY OF                  )
MAINE SYSTEM, ERIC BROWN,                      )
DAVID FIACCO, SCOTT HELMKE,                    )
ELIZABETH LAVOIE, and KENDA                    )
SCHEELE,                                       )
                                               )
                       Defendants.             )

         DEFENDANTS UNIVERSITY OF MAINE SYSTEM AND TRUSTEES
        OF THE UNIVERSITY OF MAINE SYSTEM’S ANSWER TO AMENDED
          COMPLAINT, AFFIRMATIVE DEFENSES, AND JURY DEMAND

       Defendants University of Maine System (“UMS”) and the Trustees of the University of

Maine System (the “Trustees”) (collectively, “Defendants”), by and through their attorneys,

hereby answer Plaintiff John Doe’s (“Plaintiff”) Amended Complaint (the “Complaint”) as

follows:

                                PARTIES AND JURISDICTION

       1.      Defendants admit only that Plaintiff is a former student of the University of

Maine Farmington (“UMF”). Defendants lack sufficient knowledge or information to form a

belief as to the truth of the remaining allegations contained in Paragraph 1 of the Complaint and,

therefore, deny those allegations.

       2.      The allegations contained in Paragraph 2 of the Complaint state a legal conclusion

to which no response is required. To the extent a response is required, Defendants admit only

                                                   1
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 2 of 44                      PageID #: 1507




that UMS operates a system of public post-secondary educational institutions, including UMF,

that UMS receives federal funds, and that UMS is subject to Title IX of the Education

Amendments of 1972, 20 U.S.C. § 1681 et seq. (“Title IX”). Defendants deny the remaining

allegations contained in Paragraph 2 of the Complaint.

       3.      Defendants admit only that the Trustees accept the UMS Student Conduct Code

(the “SCC”) and that the Trustees act upon proposed amendments to the SCC after receiving

recommendations from the Student Conduct Code Review Board, the President’s Council of

UMS, and the Chancellor. The remaining allegations contained in Paragraph 3 of the Complaint

state a legal conclusion and/or merely characterize Plaintiff’s claims and, as a result, no further

response is required. To the extent a response is required, Defendants deny the remaining

allegations contained in Paragraph 3 of the Complaint.

       4.      Defendants admit only that Eric Brown served as the Interim President of UMF

from July 1, 2018 to June 30, 2019. The remaining allegations contained in Paragraph 4 of the

Complaint state a legal conclusion and/or merely characterize Plaintiff’s claims and, as a result,

no further response is required. To the extent a response is required, Defendants deny the

remaining allegations contained in Paragraph 4 of the Complaint.

       5.      Defendants admit only that David Fiacco is Director of Community Standards,

Rights and Responsibilities, Division of Student Life, for the University of Maine. The

remaining allegations contained in Paragraph 5 of the Complaint state a legal conclusion and/or

merely characterize Plaintiff’s claims and, as a result, no further response is required. To the

extent a response is required, Defendants deny the remaining allegations contained in Paragraph

5 of the Complaint.




                                                  2
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 3 of 44                      PageID #: 1508




        6.       Defendants admit only that Elizabeth Lavoie is the Coordinator of Title IX

Services for UMS. The remaining allegations contained in Paragraph 6 of the Complaint state a

legal conclusion and/or merely characterize Plaintiff’s claims and, as a result, no further response

is required. To the extent a response is required, Defendants deny the remaining allegations

contained in Paragraph 6 of the Complaint.

        7.       Defendants admit only that Kenda Scheele is the Associate Vice President for

Student Life and Senior Associate Dean for the University of Maine. The remaining allegations

contained in Paragraph 7 of the Complaint state a legal conclusion and/or merely characterize

Plaintiff’s claims and, as a result, no further response is required. To the extent a response is

required, Defendants deny the remaining allegations contained in Paragraph 7 of the Complaint.

        8.       Defendants admit only that Scott Helmke was a Title IX Investigator for UMS

during the relevant time period. The remaining allegations contained in Paragraph 8 of the

Complaint state a legal conclusion and/or merely characterize Plaintiff’s claims and, as a result,

no further response is required. To the extent a response is required, Defendants deny the

remaining allegations contained in Paragraph 8 of the Complaint.

        9.       The allegations contained in Paragraph 9 of the Complaint state a legal conclusion

to which no response is required. By way of further response, Defendants do not contest subject

matter jurisdiction in this case.

                             FACTS COMMON TO ALL COUNTS

        10.      Defendants admit only that Plaintiff was a student at UMF beginning in the 2013-

2014 academic year. Defendants deny the remaining allegations contained in Paragraph 10 of

the Complaint.




                                                  3
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 4 of 44                    PageID #: 1509




       11.     Defendants admit only that, beginning in or around 2016, Plaintiff, at times,

worked at the UMF Fitness & Recreation Center (“FRC”) as a lifeguard on a part-time basis.

Defendants deny the remaining allegations contained in Paragraph 11 of the Complaint.

       12.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 12 of the Complaint and, therefore, deny those

allegations.

       13.     The allegations contained in Paragraph 13 of the Complaint state a legal

conclusion to which no response is required.

       14.     The allegations contained in Paragraph 14 of the Complaint state a legal

conclusion to which no response is required.

       15.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 15 of the Complaint and, therefore, deny those

allegations.

       16.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 16 of the Complaint and, therefore, deny those

allegations.

       17.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 17 of the Complaint and, therefore, deny those

allegations. By way of further response, the text messages exchanged by Plaintiff and Jane Roe

2 are written documents that speak for themselves, and Defendants deny Plaintiff’s

characterization of those text messages and refer to the text messages for a complete and

accurate statement of their contents.

       18.     Defendants admit the allegations contained in Paragraph 18 of the Complaint.



                                                4
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 5 of 44                     PageID #: 1510




       19.       Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations regarding Plaintiff’s conversations with Gavin Pickering and, therefore,

deny those allegations. Defendants deny the remaining allegations contained in Paragraph 19 of

the Complaint.

       20.       Defendants deny the allegations contained in Paragraph 20 of the Complaint.

       21.       Defendants deny the allegations contained in Paragraph 21 of the Complaint.

       22.       Defendants deny the allegations contained in Paragraph 22 of the Complaint.

       23.       Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 23 of the Complaint and, therefore, deny those

allegations.

       24.       Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 24 of the Complaint and, therefore, deny those

allegations.

       25.       Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 25 of the Complaint and, therefore, deny those

allegations.

       26.       Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 26 of the Complaint and, therefore, deny those

allegations. By way of further response, the text messages between Plaintiff and Jane Roe 1’s

mother are written documents that speak for themselves, and Defendants deny Plaintiff’s

characterization of the text messages and refer to the text messages for a complete and accurate

statement of their contents.




                                                  5
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 6 of 44                    PageID #: 1511




       27.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 27 of the Complaint and, therefore, deny those

allegations. By way of further response, the text messages between Plaintiff and Jane Roe 1 are

written documents that speak for themselves, and Defendants deny Plaintiff’s characterization of

the text messages and refer to the text messages for a complete and accurate statement of their

contents.

       28.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 28 of the Complaint and, therefore, deny those

allegations. By way of further response, the text messages between Plaintiff and Jane Roe 1 are

written documents that speak for themselves, and Defendants deny Plaintiff’s characterization of

the text messages and refer to the text messages for a complete and accurate statement of their

contents.

       29.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 29 of the Complaint and, therefore, deny those

allegations.

       30.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 30 of the Complaint and, therefore, deny those

allegations. By way of further response, the text messages Jane Roe 1 sent are written

documents that speak for themselves, and Defendants deny Plaintiff’s characterization of the text

messages and refer to the text messages for a complete and accurate statement of their contents.

       31.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 31 of the Complaint and, therefore, deny those

allegations.



                                                6
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 7 of 44                     PageID #: 1512




       32.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 32 of the Complaint and, therefore, deny those

allegations.

       33.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 33 of the Complaint and, therefore, deny those

allegations.

       34.     Defendants admit only that Defendants investigated a report made against

Plaintiff by Jane Roe 1 for potential violations of the SCC. Defendants deny the remaining

allegations contained in Paragraph 34 of the Complaint.

       35.     Defendants deny the allegations contained in Paragraph 35 of the Complaint.

       36.     Defendants deny the allegations contained in Paragraph 36 of the Complaint.

       37.     Defendants admit only that Jane Roe 7 made allegations against Plaintiff. By way

of further response, Laura Rodas, Associate Dean of Students at University of Maine Augusta

(“UMA”) and Brian Ufford, Director of Student Life at UMF, prepared an Investigation Report

dated December 12, 2017 (the “Report”) that included their findings on Jane Roe 1’s report

against Plaintiff, including findings related to Jane Roe 7. The Report is a written document that

speaks for itself, and Defendants deny Plaintiff’s characterization of the Report and refer to the

Report for a complete and accurate statement of its contents. Defendants lack sufficient

knowledge or information to form a belief as to the truth of the underlying allegations contained

in Paragraph 37 of the Complaint and, therefore, deny those allegations.

       38.     Defendants admit only that Plaintiff responded to Mr. Ufford’s inquiries

regarding Plaintiff’s interactions with Jane Roe 7. By way of further response, the email

exchange between Mr. Ufford and Plaintiff is a written document, and Defendants deny



                                                 7
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 8 of 44                     PageID #: 1513




Plaintiff’s characterization of the email exchange and refer to the email exchange for a complete

and accurate statement of its contents. Defendants lack sufficient knowledge or information to

form a belief as to the truth of the underlying allegations contained in Paragraph 38 of the

Complaint and, therefore, deny those allegations.

       39.     Defendants admit only that Plaintiff responded to Mr. Ufford’s inquiries

regarding Plaintiff’s interactions with Jane Roe 7. By way of further response, the email

exchange between Mr. Ufford and Plaintiff is a written document, and Defendants deny

Plaintiff’s characterization of the email exchange and refer to the email exchange for a complete

and accurate statement of its contents. Defendants lack sufficient knowledge or information to

form a belief as to the truth of the underlying allegations contained in Paragraph 39 of the

Complaint and, therefore, deny those allegations.

       40.     Defendants deny the allegations contained in Paragraph 40 of the Complaint.

       41.     Defendants admit only that Plaintiff’s attorney provided certain information to

Ms. Rodas and Mr. Ufford in connection with the investigation into Jane Roe 1’s report against

Plaintiff, including photos and text messages between Jane Roe 1 to Plaintiff. Those photos and

text messages are written documents that speak for themselves, and Defendants deny Plaintiff’s

characterization of those photos and text messages and refer Plaintiff to those photos and text

messages for a complete and accurate statement of their contents. Defendants lack sufficient

knowledge or information to form a belief as to the truth of the underlying allegations contained

in Paragraph 41 of the Complaint and, therefore, deny those allegations.

       42.     Defendants admit only that Jane Roe 1’s mother and Plaintiff’s attorney provided

certain information to Ms. Rodas in connection with the investigation into Jane Roe 1’s report

against Plaintiff, including text messages between Jane Roe 1’s mother and Plaintiff. Those text



                                                 8
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 9 of 44                     PageID #: 1514




messages are written documents that speak for themselves, and Defendants deny Plaintiff’s

characterization of those text messages and refer Plaintiff to those text messages for a complete

and accurate statement of their contents. Defendants lack sufficient knowledge or information to

form a belief as to the truth of the underlying allegations contained in Paragraph 42 of the

Complaint and, therefore, deny those allegations.

       43.     Defendants admit only that one of Jane Roe 1’s roommates provided information

to Ms. Rodas in connection with the investigation into Jane Roe 1’s report against Plaintiff. By

way of further response, the information provided in connection with the investigation is detailed

in the Report, which is a written document that speaks for itself, and Defendants deny Plaintiff’s

characterization of the Report and refer to the Report for a complete and accurate statement of its

contents. Defendants lack sufficient knowledge or information to form a belief as to the truth of

the underlying allegations contained in Paragraph 43 of the Complaint and, therefore, deny those

allegations.

       44.     Defendants admit only that Plaintiff provided text messages to Ms. Rodas in

connection with the investigation into Jane Roe 1’s report against Plaintiff, including text

messages regarding Jane Roe 1’s prior boyfriend. By way of further response, the information

provided in connection with the investigation is detailed in the Report, which is a written

document that speaks for itself, and Defendants deny Plaintiff’s characterization of the Report

and refer to the Report for a complete and accurate statement of its contents. Defendants lack

sufficient knowledge or information to form a belief as to the truth of the underlying allegations

contained in Paragraph 44 of the Complaint and, therefore, deny those allegations.

       45.     Defendants admit only that Ms. Rodas estimated that she spent 100 hours

investigating Jane Roe 1’s report against Plaintiff and that, based on all of the evidence, Ms.



                                                 9
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 10 of 44                       PageID #: 1515




Rodas and Mr. Ufford found Plaintiff not responsible for causing fear of physical harm, dating

violence, sexual assault, and sexual harassment. By way of further response, the findings in

connection with the investigation are detailed in the Report, which is a written document that

speaks for itself, and Defendants deny Plaintiff’s characterization of the Report and refer to the

Report for a complete and accurate statement of its contents. Defendants deny the remaining

allegations contained in Paragraph 45 of the Complaint.

       46.     Defendants admit only that after investigation of Jane Roe 1’s report against

Plaintiff, Ms. Rodas and Mr. Ufford found Plaintiff responsible for harassment or intimidation

and stalking. By way of further response, the findings in connection with the investigation are

detailed in the Report, which is a written document that speaks for itself, and Defendants deny

Plaintiff’s characterization of the Report and refer to the Report for a complete and accurate

statement of its contents. Defendants deny the remaining allegations contained in Paragraph 46

of the Complaint.

       47.     Defendants admit only that Ms. Rodas sent Plaintiff a letter dated December 15,

2017, which letter contained Plaintiff’s sanctions based on the findings of the investigation. By

way of further response, the letter is a written document that speaks for itself, and Defendants

deny Plaintiff’s characterization of the letter and refer to the letter for a complete and accurate

statement of its contents. Defendants deny the remaining allegations contained in Paragraph 47

of the Complaint.

       48.     Defendants deny the allegations contained in Paragraph 48 of the Complaint.

       49.     Defendants admit only that Jane Roe 1 appealed the findings of Ms. Rodas and

Mr. Ufford, and that Plaintiff correctly quotes certain portions of the May 18, 2015 UMS SCC.

By way of further response, the SCC is a written document that speaks for itself, and Defendants



                                                  10
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 11 of 44                    PageID #: 1516




deny Plaintiff’s characterization of the SCC and refer to the SCC for a complete and accurate

statement of its contents.

       50.     Defendants admit only that the Student Conduct Committee (the “Committee”)

was comprised of five members, that the Committee met for a hearing on Jane Roe 1’s appeal on

January 29, 2018, and that Ms. Rodas estimated that she spent 100 hours investigating Jane Roe

1’s report against Plaintiff. Defendants lack sufficient knowledge or information to form a belief

as to the truth of the remaining allegations contained in Paragraph 50 of the Complaint and,

therefore, deny those allegations.

       51.     Defendants admit only that the Committee was comprised of four women and one

man. Defendants deny the remaining allegations contained in Paragraph 51 of the Complaint.

       52.     Defendants admit only that Jane Roe 1 acknowledged having spoken to Jane Roe

7 the week prior to the Committee hearing. Defendants deny the remaining allegations contained

in Paragraph 52 of the Complaint.

       53.     Defendants deny the allegations contained in Paragraph 53 of the Complaint.

       54.     Defendants admit only that Jane Roe 1’s attorney introduced evidence of Jane

Roe 7’s PFA Order during the Committee proceedings. Defendants lack sufficient knowledge or

information to form a belief as to the truth of the remaining allegations contained in Paragraph

54 of the Complaint and, therefore, deny those allegations.

       55.     Defendants deny the allegations contained in Paragraph 55 of the Complaint.

       56.     Defendants admit only that the Committee found Plaintiff responsible for sexual

assault and causing fear of physical harm and upheld the remaining findings by Ms. Rodas.

Defendants deny the remaining allegations contained in Paragraph 56 of the Complaint. By way

of further response, the Committee’s findings and sanctions are contained in a letter dated



                                                11
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 12 of 44                        PageID #: 1517




January 31, 2018. That letter is a written document that speaks for itself, and Defendants deny

Plaintiff’s characterization of the letter, and refer to the letter for a complete and accurate

statement of its contents.

       57.     Defendants admit only that the Committee imposed a disciplinary sanction of

suspending Plaintiff through May 19, 2019, and that Plaintiff timely appealed the Committee’s

decision. Defendants deny the remaining allegations contained in Paragraph 57 of the

Complaint. By way of further response, the Committee’s finding and sanctions are contained in

a letter dated January 31, 2018. That letter is a written document that speaks for itself, and

Defendants deny Plaintiff’s characterization of the letter, and refer to the letter for a complete

and accurate statement of its contents.

       58.     Defendants admit only that Plaintiff correctly quotes certain language from the

UMS May 18, 2015 SCC. Defendant denies the remaining allegations contained in Paragraph 58

of the Complaint. By way of further response, the SCC is a written document that speaks for

itself, and Defendants deny Plaintiff’s characterization of the SCC and refer to the SCC for a

complete and accurate statement of its contents.

       59.     Defendants admit the allegations contained in Paragraph 59 of the Complaint.

       60.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 60 of the Complaint and, therefore, deny those

allegations.

       61.     Defendants admit the allegations contained in Paragraph 61 of the Complaint.

       62.     Defendants admit only that the UMF President’s Panel (the “Panel”) issued a

decision dated March 27, 2018, and that Plaintiff correctly quotes portions of that decision.

Defendants deny the remaining allegations contained in Paragraph 62 of the Complaint. By way



                                                  12
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 13 of 44                      PageID #: 1518




of further response, the Panel’s decision is a written document that speaks for itself, and

Defendants deny Plaintiff’s characterization of the decision and refer to the decision for a

complete and accurate statement of its contents.

       63.     Defendants admit only that Plaintiff correctly quotes a portion of the Panel’s

decision. Defendants deny the remaining allegations contained in Paragraph 63 of the

Complaint. By way of further response, the Panel’s decision is a written document that speaks

for itself, and Defendants deny Plaintiff’s characterization of the decision and refer to the

decision for a true and accurate statement of its contents.

       64.     Defendants admit only that the Panel found Plaintiff not responsible for sexual

assault. Defendants deny the remaining allegations contained in Paragraph 64 of the Complaint.

By way of further response, the Panel’s decision is a written document that speaks for itself, and

Defendants deny Plaintiff’s characterization of the decision and refer to the decision for a true

and accurate statement of its contents.

       65.     Defendants admit only that Plaintiff correctly quotes portions of the Panel’s

decision. Defendants deny the remaining allegations contained in Paragraph 65 of the

Complaint. By way of further response, the decision is a written document that speaks for itself,

and Defendants deny Plaintiff’s characterization of the decision and refer to the decision for a

true and accurate statement of its contents.

       66.     Defendants admit only that Plaintiff correctly quotes portions of the Panel’s

decision. Defendants deny the remaining allegations contained in Paragraph 66 of the

Complaint. By way of further response, the decision is a written document that speaks for itself,

and Defendants deny Plaintiff’s characterization of the decision and refer to the decision for a

true and accurate statement of its contents.



                                                 13
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 14 of 44                    PageID #: 1519




       67.     Defendants admit only that Plaintiff correctly quotes portions of the Panel’s

decision. Defendants deny the remaining allegations contained in Paragraph 67 of the

Complaint. By way of further response, the decision is a written document that speaks for itself,

and Defendants deny Plaintiff’s characterization of the decision and refer to the decision for a

true and accurate statement of its contents.

       68.     Defendants admit the allegations contained in Paragraph 68 of the Complaint.

       69.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 69 of the Complaint and, therefore, deny those

allegations.

       70.     Defendants deny the allegations contained in Paragraph 70 of the Complaint.

       71.     Defendants deny the allegations contained in Paragraph 71 of the Complaint.

       72.     Defendants deny the allegations contained in Paragraph 72 of the Complaint.

       73.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 73 of the Complaint and, therefore, deny those

allegations.

       74.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 74 of the Complaint and, therefore, deny those

allegations.

       75.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 75 of the Complaint and, therefore, deny those

allegations.




                                                14
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 15 of 44                   PageID #: 1520




       76.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 76 of the Complaint and, therefore, deny those

allegations.

       77.     Defendants deny the allegations contained in Paragraph 77 of the Complaint.

       78.     Defendants admit only that in October 2018, Plaintiff and UMS entered into a

Settlement Agreement and General Release (the “Settlement Agreement”). Defendants deny the

remaining allegations contained in Paragraph 78 of the Complaint. By way of further response,

the Settlement Agreement is a written document that speaks for itself, and Defendants deny

Plaintiff’s characterization of the Settlement Agreement and refer to the Settlement Agreement

for a complete and accurate statement of its contents.

       79.     The allegations contained in Paragraph 79 of the Complaint state a legal

conclusion to which no response is required. To the extent a response is required, Defendants

deny the allegations contained in Paragraph 79 of the Complaint. By way of further response,

the Settlement Agreement is a written document that speaks for itself, and Defendants deny

Plaintiff’s characterization of the Settlement Agreement and refer to the Settlement Agreement

for a complete and accurate statement of its contents.

       80.     The allegations contained in Paragraph 80 of the Complaint state a legal

conclusion to which no response is required. To the extent a response is required, Defendants

deny the allegations contained in Paragraph 80 of the Complaint.

       81.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 81 of the Complaint and, therefore, deny those

allegations.




                                                15
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 16 of 44                      PageID #: 1521




       82.     Defendants admit only that Ms. Rhoda published an article in the Bangor Daily

News (“BDN”) on January 28, 2019, entitled “Step by step, 2 women detail Maine university’s

failings in their rape cases” and that Plaintiff correctly quotes portions of that article. Defendants

lack sufficient knowledge or information to form a belief as to the truth of the remaining

allegations contained in Paragraph 82 of the Complaint and, therefore, deny those allegations.

By way of further response, the article is a written document that speaks for itself, and

Defendants deny Plaintiff’s characterization of the article and refer to the article for a complete

and accurate statement of its contents.

       83.     Defendants admit only that Mr. Brown was UMF’s interim president from July 1,

2018 to June 30, 2019, and that Mr. Brown’s son had been taught by Jane Roe 1’s mother.

Defendants deny the remaining allegations contained in Paragraph 83 of the Complaint.

       84.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 84 of the Complaint and, therefore, deny those

allegations.

       85.     Defendants admit only that on January 29, 2019, Mr. Brown sent an email to the

UMF students, staff, and Board of Visitors regarding the January 28, 2019 BDN article and that

Plaintiff accurately quotes certain portions of that email. Defendants deny the remaining

allegations contained in Paragraph 85 of the Complaint. By way of further response, the email is

a written document that speaks for itself, and Defendants deny Plaintiff’s characterization of the

email and refer to the email for a complete and accurate statement of its contents.

       86.     Defendants admit only that Ms. Rhoda wrote an article published in the BDN on

February 7, 2019, entitled “Students confront UMF officials about handling of rape cases” and

that Plaintiff accurately quotes certain portions of that article. Defendants deny the remaining



                                                 16
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 17 of 44                       PageID #: 1522




allegations contained in Paragraph 86 of the Complaint. By way of further response, the article

is a written document that speaks for itself, and Defendants deny Plaintiff’s characterization of

the article and refer to the article for a complete and accurate statement of its contents.

       87.     Defendants deny the allegations contained in Paragraph 87 of the Complaint. By

way of further response, the February 7, 2019 article is a written document that speaks for itself,

and Defendants deny Plaintiff’s characterization of the article and refer to the article for a

complete and accurate statement of its contents.

       88.     Defendants admit only that Ms. Rhoda wrote an article published by BDN on

February 16, 2019 entitled “More women step forward about sexual assault cases at UMF to

spark changes” and that Plaintiff accurately quotes certain portions of the article. By way of

further response, the article is a written document that speaks for itself, and Defendants deny

Plaintiff’s characterization of the article and refer to the article for a complete and accurate

statement of its contents.

       89.     Defendants deny the allegations contained in Paragraph 89 of the Complaint.

       90.     Defendants admit only that on March 1, 2019, Plaintiff met with Mr. Ufford,

Director Student Life and Associate Conduct Officer at UMF, Ms. Shore, Assistant Director of

Student Life and Deputy Title IX Coordinator at UMF, and Ms. Lavoie, then Deputy Title IX

Coordinator at University of Maine, that Ms. Lavoie informed Plaintiff he was being placed on

an interim suspension, and that Jane Roe 2 had filed a report against him. Defendants deny the

remaining allegations contained in Paragraph 90 of the Complaint.

       91.     Defendants deny the allegations contained in Paragraph 91 of the Complaint.

       92.     Defendants deny the allegations contained in Paragraph 92 of the Complaint.

       93.     Defendants deny the allegations contained in Paragraph 93 of the Complaint.



                                                  17
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 18 of 44                       PageID #: 1523




       94.     Defendants deny the allegations contained in Paragraph 94 of the Complaint.

       95.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 95 of the Complaint and, therefore, deny those

allegations.

       96.     Defendants admit only that David Fiacco wrote a letter dated March 1, 2019 to

Plaintiff, in which he notified Plaintiff of his interim suspension, that the letter was provided to

Plaintiff during the meeting on March 1, 2019, and that Plaintiff accurately quotes certain

portions of the letter. Defendants deny the remaining allegations contained in Paragraph 96 of

the Complaint. By way of further response, the March 1, 2019 letter is a written document that

speaks for itself, and Defendants deny Plaintiff’s characterization of the letter and refer to the

letter for a complete and accurate statement of its contents.

       97.     Defendants deny the allegations contained in Paragraph 97 of the Complaint. By

way of further response, the March 1, 2019 letter is a written document that speaks for itself, and

Defendants deny Plaintiff’s characterization of the letter and refer to the letter for a complete and

accurate statement of its contents.

       98.     Defendants deny the allegations contained in Paragraph 98 of the Complaint. By

way of further response, the March 1, 2019 letter is a written document that speaks for itself, and

Defendants deny Plaintiff’s characterization of the letter and refer to the letter for a complete and

accurate statement of its contents.

       99.     Defendants admit only that Jane Roe 2 had graduated from UMF in the Spring of

2017 and was no longer on campus in 2019, that Plaintiff challenged the interim suspension in a

letter to Mr. Brown, and that Plaintiff accurately quotes certain portions of the letter. Defendants

deny the remaining allegations contained in Paragraph 99 of the Complaint. By way of further



                                                  18
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 19 of 44                       PageID #: 1524




response, the letter is a written document that speaks for itself, and Defendants deny Plaintiff’s

characterization of the letter and refer to the letter for a complete and accurate statement of its

contents.

       100.    Defendants admit only that Plaintiff accurately summarizes certain portions of

Attorney Carey’s letter to Mr. Brown. Defendants deny the remaining allegations contained in

Paragraph 100 of the Complaint. By way of further response, the letter is a written document

that speaks for itself, and Defendants deny Plaintiff’s characterization of the letter and refer to

the letter for a complete and accurate statement of its contents.

       101.    Defendants admit only that Kim-Marie Jenkins, Ed. D., sent Plaintiff a letter dated

March 14, 2019, responding to Plaintiff’s request for a review of his interim suspension.

Defendants deny the remaining allegations set forth in Paragraph 101 of the Complaint. By way

of further response, the March 14, 2019 letter is a written document that speaks for itself, and

Defendants deny Plaintiff’s characterization of the letter and refer to the letter for a complete and

accurate statement of its contents.

       102.    Defendants admit only that Dr. Jenkins sent Plaintiff a letter dated March 14,

2019, responding to Plaintiff’s request for a review of his interim suspension. Defendants deny

the remaining allegations contained in Paragraph 102 of the Complaint. By way of further

response, the March 14, 2019 letter is a written document that speaks for itself, and Defendants

deny Plaintiff’s characterization of the letter and refer to the letter for a complete and accurate

statement of its contents.

       103.    Defendants deny the allegations contained in Paragraph 103 of the Complaint.




                                                  19
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 20 of 44                      PageID #: 1525




       104.    Defendants admit only that UMS assigned Scott Helmke, a 2015 law school

graduate, to investigate Jane Roe 2’s report against Plaintiff. Defendants deny the remaining

allegations contained in Paragraph 104 of the Complaint.

       105.    Defendants deny the allegations contained in Paragraph 105 of the Complaint.

       106.    Defendants admit only that Ms. Rhoda published an article in the BDN on March

5, 2019 entitled “UMF takes ‘immediate steps’ to ensure safety after multiple women say student

assaulted them.” Defendants deny the remaining allegations contained in Paragraph 106. By

way of further response, the article is a written document that speaks for itself, and Defendants

deny Plaintiff’s characterization of the article and refer to the article for a complete and accurate

statement of its contents.

       107.    Defendants deny the allegations contained in Paragraph 107 of the Complaint. By

way of further response, the article is a written document that speaks for itself, and Defendants

deny Plaintiff’s characterization of the article and refer to the article for a complete and accurate

statement of its contents.

       108.    Defendants admit only that Plaintiff sent an email to Ms. Shore, that the email

contained a screenshot of a Facebook post, and that Plaintiff accurately quotes a portion of that

email. Defendants lack sufficient knowledge or information to form a belief as to the truth of the

remaining allegations contained in Paragraph 108 of the Complaint and, therefore, deny those

allegations. By way of further response, the email is a written document that speaks for itself,

and Defendants deny Plaintiff’s characterization of the email and refer to the email for a

complete and accurate statement of its contents.

       109.    Defendants admit only that Ms. Shore responded to Plaintiff’s email and that

Plaintiff accurately quotes a portion of that email. By way of further response, the email is a



                                                 20
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 21 of 44                      PageID #: 1526




written document that speaks for itself and Defendants deny Plaintiff’s characterization of the

email and refer to the email for a complete and accurate statement of its contents.

       110.    Defendants admit only that Ms. Shore and Amie Parker, then Human Resource

Director and Title IX Coordinator at UMF, communicated regarding Plaintiff. Defendants lack

sufficient knowledge or information to form a belief as to the truth of the remaining allegations

contained in Paragraph 110 of the Complaint and, therefore, deny those allegations.

       111.    Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 111 of the Complaint and, therefore, deny those

allegations.

       112.    Defendants admit only that Plaintiff emailed Ms. Lavoie regarding the Facebook

post by Leah Brackett. Defendants deny the remaining allegations contained in Paragraph 112 of

the Complaint. By way of further response, the email is a written document that speaks for itself,

and Defendants deny Plaintiff’s characterization of the email and refer to the email for a

complete and accurate statement of its contents.

       113.    Defendants admit only that Ms. Lavoie responded to Plaintiff’s email regarding

the Facebook post by Ms. Brackett. Defendants deny the remaining allegations contained in

Paragraph 113 of the Complaint. By way of further response, the email is a written document

that speaks for itself, and Defendants deny Plaintiff’s characterization of the email and refer to

the email for a complete and accurate statement of its contents.

       114.    Defendants admit only that Mr. Brown sent an email to the UMF campus on or

about April 12, 2019, and that Plaintiff accurately quotes certain portions of that email.

Defendants deny the remaining allegations contained in Paragraph 114 of the Complaint. By

way of further response, the April 12, 2019 email is a written document that speaks for itself, and



                                                 21
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 22 of 44                    PageID #: 1527




Defendants deny Plaintiff’s characterization of the email and refer to the email for a complete

and accurate statement of its contents.

       115.    Defendants deny the allegations contained in Paragraph 115 of the Complaint. By

way of further response, the April 13, 2019 email is a written document that speaks for itself, and

Defendants deny Plaintiff’s characterization of the email and refer to the email for a complete

and accurate statement of its contents.

       116.    Defendants admit only that UMS provided Plaintiff with notice of charges dated

May 1, 2019 for two reports made against Plaintiff by Jane Roe 3 and Jane Roe 4. Defendants

lack sufficient knowledge or information to form a belief as to the truth of the remaining

allegations contained in Paragraph 116 of the Complaint and, therefore, deny those allegations.

       117.    Defendants admit only that Plaintiff and Attorney Carey met with Mr. Helmke on

May 3, 2019, that the meeting was held to discuss Jane Roe 2’s report against Plaintiff, that

Plaintiff alleged that Jane Roe 2 had sexually assaulted him, that Plaintiff showed Mr. Helmke a

text message in which Plaintiff alleged that Jane Roe 2 admits to raping him, and that Plaintiff

provided Mr. Helmke with witness names. Defendants deny the remaining allegations contained

in Paragraph 117 of the Complaint.

       118.    Defendants admit only that Plaintiff and Mr. Helmke discussed mediation.

Defendants lack sufficient knowledge or information to form a belief as to the truth of the

remaining allegations contained in Paragraph 118 of the Complaint and, therefore, deny those

allegations.

       119.    Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 119 of the Complaint and, therefore, deny those

allegations.



                                                22
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 23 of 44                     PageID #: 1528




       120.    Defendants admit the allegations contained in Paragraph 120 of the Complaint.

       121.    Defendants admit only that Attorney Carey emailed Mr. Helmke with witness

names. Defendants deny the remaining allegations contained in Paragraph 121 of the Complaint.

By way of further response, the email is a written document that speaks for itself, and

Defendants deny Plaintiff’s characterization of the email and refer to the email for a complete

and accurate statement of its contents.

       122.    Defendants deny the allegations contained in Paragraph 122 of the Complaint.

       123.    Defendants deny the allegations contained in Paragraph 123 of the Complaint.

       124.    Defendants admit the allegations contained in Paragraph 124 of the Complaint.

       125.    Defendants admit only that on August 27, 2019, Plaintiff’s counsel sent Mr.

Thelen an email and attached a recent decision from the United State Court of Appeals for the

First Circuit, Haidak v. University of Massachusetts-Amherst, 933 F.3d 56 (1st Cir. 2019).

Defendants deny the remaining allegations contained in Paragraph 125 of the Complaint. By

way of further response, that email is a written document that speaks for itself, and Defendants

deny Plaintiff’s characterization of the email and the attached case and refer to the email and the

attached case for a complete and accurate statement of their contents.

       126.    Defendants admit only that on August 27, 2019, Plaintiff’s counsel sent Mr.

Thelen an email and attached the Haidak decision. Defendants deny the remaining allegations

contained in Paragraph 126 of the Complaint. By way of further response, that email is a written

document that speaks for itself, and Defendants deny Plaintiff’s characterization of the email and

the attached case and refer to the email and the attached case for a complete and accurate

statement of their contents.




                                                23
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 24 of 44                     PageID #: 1529




       127.    Defendants admit only that on August 30, 2019, Ms. Lavoie sent Plaintiff a letter

stating that Defendants was going to review his interim suspension, and that Plaintiff accurately

quotes portions of Ms. Lavoie’s letter. Defendants deny the remaining allegations contained in

Paragraph 127 of the Complaint. By way of further response, Ms. Lavoie’s letter is a written

document that speaks for itself, and Defendants deny Plaintiff’s characterization of the letter and

refer to the letter for a complete and accurate statement of its content.

       128.    Defendants admit only that on August 30, 2019, Ms. Lavoie sent Plaintiff a letter

stating that Defendants was going to review his interim suspension, and that Plaintiff accurately

quotes portions of Ms. Lavoie’s letter. Defendants deny the remaining allegations contained in

Paragraph 128 of the Complaint. By way of further response, Ms. Lavoie’s letter is a written

document that speaks for itself, and Defendants deny Plaintiff’s characterization of the letter and

refer to the letter for a complete and accurate statement of its content.

       129.    Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 129 of the Complaint and, therefore, deny those

allegations.

       130.    Defendants admit the allegations contained in Paragraph 130 of the Complaint.

       131.    Defendants admit only that Ms. Lavoie and Ms. Scheele spoke with Plaintiff and

informed him that Ms. Scheele would be replacing Mr. Helmke and investigating Jane Roe 2’s

report against Plaintiff, that Ms. Scheele would be using the information that Mr. Helmke had

gathered to date, and that Ms. Scheele immediately began working on scheduling witness

interviews for the investigation. Defendants deny the remaining allegations contained in

Paragraph 131 of the Complaint, including an interview that was initially scheduled for Friday,

September 6, 2019 that had to be rescheduled.



                                                  24
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 25 of 44                          PageID #: 1530




        132.    Defendants deny the allegations contained in Paragraph 132 of the Complaint.

        133.    Defendants admit the allegations contained in Paragraph 133 of the Complaint.

        134.    Defendants deny the allegations contained in Paragraph 134 of the Complaint. By

way of further response, Mr. Fiacco’s September 7, 2019 letter is a written document that speaks

for itself, and Defendants deny Plaintiff’s characterization of the letter and refer to the letter for a

complete and accurate statement of its contents.

        135.    Defendants deny the allegations contained in Paragraph 135 of the Complaint. By

way of further response, Mr. Fiacco’s September 7, 2019 letter is a written document that speaks

for itself, and Defendants deny Plaintiff’s characterization of the letter and refer to the letter for a

complete and accurate statement of its contents.

        136.    Defendants admit only that Plaintiff accurately quotes certain portions of Mr.

Fiacco’s September 7, 2019 letter. Defendants deny the remaining allegations contained in

Paragraph 136 of the Complaint. By way of further response, the September 7, 2019 letter is a

written document that speaks for itself, and Defendants deny Plaintiff’s characterization of the

letter and refer to the letter for a complete and accurate statement of its contents.

        137.    Defendants deny the allegations contained in Paragraph 137 of the Complaint. By

way of further response, Mr. Fiacco’s September 7, 2019 letter is a written document that speaks

for itself, and Defendants deny Plaintiff’s characterization of the letter and refer to the letter for a

complete and accurate statement of its contents.

        138.    Defendants admit only that Ms. Lavoie emailed Plaintiff on September 9, 2019

regarding his report against Jane Roe 2. Defendants lack sufficient knowledge or information to

form a belief as to the truth regarding the date Plaintiff filed his Complaint and, therefore, deny

those allegations. Defendants deny the remaining allegations contained in Paragraph 138 of the



                                                  25
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 26 of 44                     PageID #: 1531




Complaint. By way of further response, Mr. Fiacco’s September 9, 2019 email is a written

document that speaks for itself, and Defendants deny Plaintiff’s characterization of the email and

refer to the email for a complete and accurate statement of its contents.

       139.    Defendants admit only that Plaintiff responded to Ms. Lavoie’s September 9,

2019 email, that Plaintiff accurately quotes certain portions of that email, and that Ms. Lavoie

attempted to set up a meeting with Plaintiff to discuss his allegations against Jane Roe 2.

Defendants deny the remaining allegations contained in Paragraph 139 of the Complaint. By

way of further response, Plaintiff’s email is a written document that speaks for itself, and

Defendants deny Plaintiff’s characterization of the email and refer to the email for a complete

and accurate statement of its contents.

       140.    Defendants admit only that on September 11, 2019, BDN published an article

entitled “A student cleared of rape sues Maine’s university system for not protecting him more.”

Defendants lack sufficient knowledge or information to form a belief as to the truth of the

remaining allegations contained in Paragraph 140 of the Complaint and, therefore, deny those

allegations.

       141.    Defendants admit only that on September 16, 2019, BDN published an article

entitled “Student suing Maine’s university system is under investigation for sexual misconduct

against 4 women.” Defendants lack sufficient knowledge or information to form a belief as to

the truth of the remaining allegations contained in Paragraph 141 of the Complaint and,

therefore, deny those allegations.

       142.    Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 142 of the Complaint and, therefore, deny those

allegations.



                                                 26
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 27 of 44                          PageID #: 1532




       143.    Defendants admit only that Mr. Fiacco met with Plaintiff on September 12, 2019

as part of his review of Plaintiff’s suspension. Defendants deny the remaining allegations

contained in Paragraph 143 of the Complaint.

       144.    Defendants admit only that on or about September 12, 2019, Mr. Helmke

authored a memorandum regarding his May 3, 2019 meeting with Plaintiff. Defendants deny the

remaining allegations contained in Paragraph 144 of the Complaint. By way of further response,

the September 12, 2019 memorandum is a written document that speaks for itself, and Defendant

denies Plaintiff’s characterization of the memorandum and refers to the memorandum for a

complete and accurate statement of its contents.

       145.    Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 145 of the Complaint and, therefore, deny those

allegations.

       146.    Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 146 of the Complaint and, therefore, deny those

allegations.

       147.    Defendants admit that Mr. Fiacco sent Plaintiff a letter dated September 20, 2019

in which he notified Plaintiff of his continued interim suspension and that Plaintiff accurately

quotes certain portions of the letter. By way of further response, the September 20, 2019 letter is

a written document that speaks for itself, and Defendants deny Plaintiff’s characterization of the

letter and refer to the letter for a complete and accurate statement of its contents.

       148.    Defendants deny the allegations contained in Paragraph 148 of the Complaint. By

way of further response, the March 1, 2019 letter is a written document that speaks for itself, and




                                                  27
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 28 of 44                      PageID #: 1533




Defendants deny Plaintiff’s characterization of the letter and refer to the letter for a complete and

accurate statement of its contents.

       149.    Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 149 of the Complaint and, therefore, deny those

allegations.

       150.    Defendants deny the allegations contained in Paragraph 150 of the Complaint. By

way of further response, Jane Roe 1’s Charge of Discrimination filed with the Maine Human

Rights Commission (the “Charge”) is a written document that speaks for itself, and Defendants

deny Plaintiff’s characterization of the Charge and refer to the Charge for a complete and

accurate statement of its contents.

       151.    Defendants admit only that UMS vigorously defended the fairness and

thoroughness of its investigatory and adjudicative process in its response to the Charge.

Defendants deny the remaining allegations contained in Paragraph 151 of the Complaint. By

way of further response, UMS’s response to Jane Roe 1’s Charge is a written document that

speaks for itself, and Defendants deny Plaintiff’s characterization of the response and refer to the

response for a complete and accurate statement of its contents.

       152.    Defendants admit only that Plaintiff accurately quotes a portion of UMS’s

response to the Charge. By way of further response, UMS’s response to Jane Roe 1’s Charge is

a written document that speaks for itself, and Defendants deny Plaintiff’s characterization of the

response and refer to the response for a complete and accurate statement of its contents.

       153.    Defendants admit only that Plaintiff accurately quotes a portion of UMS’s

response to the Charge. By way of further response, UMS’s response to Jane Roe 1’s Charge is




                                                 28
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 29 of 44                     PageID #: 1534




a written document that speaks for itself, and Defendants deny Plaintiff’s characterization of the

response and refer to the response for a complete and accurate statement of its contents.

       154.    Defendants admit only that Plaintiff accurately quotes a portion of UMS’s

response to the Charge. By way of further response, UMS’s response to Jane Roe 1’s Charge is

a written document that speaks for itself, and Defendants deny Plaintiff’s characterization of the

response and refer to the response for a complete and accurate statement of its contents.

       155.    Defendants deny the allegations contained in Paragraph 155 of the Complaint.

       156.    Defendants admit only that on October 9, 2019, Ms. Scheele interviewed Plaintiff

regarding Jane Roe 2’s report against him and Mr. Helmke interviewed Plaintiff regarding Jane

Roe 4’s report against him. Defendant denies the remaining allegations contained in Paragraph

156 of the Complaint.

       157.    Defendants admit the allegations contained in Paragraph 157 of the Complaint.

       158.    Defendants deny the allegations contained in Paragraph 158 of the Complaint.

       159.    Defendants admit only that Mr. Helmke emailed Plaintiff on October 18, 2019

and October 22, 2019. Defendants deny the remaining allegations contained in Paragraph 159 of

the Complaint. By way of further response, those emails are written documents that speak for

themselves, and Defendants deny Plaintiff’s characterization of those emails and refer to those

emails for a complete and accurate statement of their contents.

       160.    Defendants admit only that Mr. Helmke emailed Plaintiff on October 22, 2019,

and that Plaintiff accurately quotes a portion of that email. Defendants deny the remaining

allegations contained in Paragraph 160 of the Complaint. By way of further response, that email

is a written document that speaks for itself, and Defendants deny Plaintiff’s characterization of

that email and refer to that email for a complete and accurate statement of its contents.



                                                 29
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 30 of 44                    PageID #: 1535




       161.    Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 161 of the Complaint and, therefore, deny those

allegations.

       162.    Defendants admit only that Ms. Lavoie and Ms. Shore contacted Jane Roe 6

regarding her report against Plaintiff. Defendants deny the remaining allegations contained in

Paragraph 162 of the Complaint.

       163.    Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 163 of the Complaint and, therefore, deny those

allegations.

       164.    Defendants admit only that Attorney Carey emailed Ms. Scheele regarding Jane

Roe 2. Defendants deny the remaining allegations contained in Paragraph 164 of the Complaint.

By way of further response, Attorney Carey’s email is a written document that speaks for itself,

and Defendants deny Plaintiff’s characterization of the email and refer to the email for a

complete and accurate statement of its contents.

       165.    Defendants admit only that Attorney Carey emailed Ms. Scheele regarding Jane

Roe 2. Defendants deny the remaining allegations contained in Paragraph 165 of the Complaint.

By way of further response, Attorney Carey’s email is a written document that speaks for itself,

and Defendants deny Plaintiff’s characterization of the email and refer to the email for a

complete and accurate statement of its contents.

       166.    Defendants admit only that Attorney Carey emailed Ms. Scheele regarding Jane

Roe 2. Defendants deny the remaining allegations contained in Paragraph 166 of the Complaint.

By way of further response, Attorney Carey’s email is a written document that speaks for itself,




                                                30
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 31 of 44                     PageID #: 1536




and Defendants deny Plaintiff’s characterization of the email and refer to the email for a

complete and accurate statement of its contents.

       167.    Defendants deny the allegations contained in Paragraph 167 of the Complaint.

       168.    Defendants deny the allegations contained in Paragraph 168 of the Complaint.

       169.    Defendants admit the allegations contained in Paragraph 169 of the Complaint.

       170.    Defendants admit the allegations contained in Paragraph 170 of the Complaint.

       171.    Defendants admit only that Attorney Carey emailed Mr. Helmke and Ms. Shore

regarding the written summaries of the Jane Roe 4 hearing. Defendants deny the remaining

allegations contained in Paragraph 171 of the Complaint. By way of further response, that email

is a written document that speaks for itself, and Defendants deny Plaintiff’s characterization of

the email and refer to the email for a complete and accurate statement of its contents.

       172.    Defendants admit the allegations contained in Paragraph 172 of the Complaint.

       173.    Defendants admit the allegations contained in Paragraph 173 of the Complaint.

       174.    Defendants admit only that UMS placed Plaintiff on interim suspension on March

1, 2019, and that UMS conducted a hearing regarding Jane Roe 2’s report against Plaintiff on

January 9, 2020. Defendants deny the remaining allegations contained in Paragraph 174 of the

Complaint.

       175.    Defendants admit only that Plaintiff emailed Ms. Scheele prior to January 9, 2020

regarding Jane Roe 2. Defendants deny the remaining allegations contained in Paragraph 175 of

the Complaint. By way of further response, those emails are written documents that speak for

themselves, and Defendants deny Plaintiff’s characterization of the emails and refer to the emails

for a complete and accurate statement of their contents.

       176.    Defendants deny the allegations contained in Paragraph 176 of the Complaint.



                                                31
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 32 of 44                       PageID #: 1537




       177.     Defendants deny the allegations contained in Paragraph 177 of the Complaint.

       178.    Defendants admit only that during the hearing, Jane Roe 2 acknowledged sending

certain text messages to Plaintiff. Defendants deny the remaining allegations contained in

Paragraph 178 of the Complaint. By way of further response, those text messages are written

documents that speak for themselves, and Defendants deny Plaintiff’s characterization of the text

messages and refer to the text messages for a complete and accurate statement of their contents.

       179.    Defendants deny the allegations contained in Paragraph 179 of the Complaint.

       180.    Defendants deny the allegations contained in Paragraph 180 of the Complaint.

       181.    Defendants deny the allegations contained in Paragraph 181 of the Complaint.

       182.    Defendants deny the allegations contained in Paragraph 182 of the Complaint.

       183.    Defendants deny the allegations contained in Paragraph 183 of the Complaint.

       184.    Defendants admit only that Ms. Lavoie sent Plaintiff a letter dated February 6,

2020 that related to Plaintiff’s report against Jane Roe 2. Defendants deny the remaining

allegations contained in Paragraph 184 of the Complaint. By way of further response, that letter

is a written document that speaks for itself, and Defendants deny Plaintiff’s characterization of

the letter and refer to the letter for a complete and accurate statement of its contents.

       185.    Defendants deny the allegations contained in Paragraph 185 of the Complaint. By

way of further response, the July 1, 2018 UMS SCC provides that “[a]ll investigations will be

thorough, reliable, impartial, prompt and fair.”

       186.    Defendants admit only that Ms. Lavoie sent Plaintiff a letter dated February 6,

2020 that related to his report against Jane Roe 2 and that Plaintiff accurately quotes a portion of

that letter. Defendants deny the remaining allegations contained in Paragraph 186 of the

Complaint. By way of further response, that letter is a written document that speaks for itself,



                                                   32
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 33 of 44                      PageID #: 1538




and Defendants deny Plaintiff’s characterization of the letter and refer to the letter for a complete

and accurate statement of its contents.

       187.    Defendants admit only that Plaintiff accurately quotes a portion of the July 1,

2018 SCC. Defendants deny the remaining allegations contained in Paragraph 187 of the

Complaint. By way of further response, the SCC is a written document that speaks for itself, and

Defendants deny Plaintiff’s characterization of the SCC and refer to the SCC for a complete and

accurate statement of its contents.

       188.    Defendants admit only that Ms. Lavoie sent Plaintiff a letter dated February 6,

2020 that related to his report against Jane Roe 2 and that Plaintiff accurately quotes a portion of

that letter. Defendants deny the remaining allegations contained in Paragraph 188 of the

Complaint. By way of further response, that letter is a written document that speaks for itself,

and Defendants deny Plaintiff’s characterization of the letter and refer to the letter for a complete

and accurate statement of its contents.

       189.    Defendants admit only that Ms. Lavoie sent Plaintiff a letter dated February 6,

2020 that related to his report against Jane Roe 2 and that Plaintiff accurately quotes a portion of

that letter. Defendants deny the remaining allegations contained in Paragraph 189 of the

Complaint. By way of further response, that letter is a written document that speaks for itself,

and Defendants deny Plaintiff’s characterization of the letter and refer to the letter for a complete

and accurate statement of its contents.

       190.    Defendants admit only that Attorney Carey sent a letter from Plaintiff dated

February 13, 2020 requesting review of UMS’s decision not to pursue a formal investigation into

Plaintiff’s report against Jane Roe 2. Defendants deny the remaining allegations contained in

Paragraph 190 of the Complaint. By way of further response, that letter is a written document



                                                 33
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 34 of 44                       PageID #: 1539




that speaks for itself, and Defendants deny Plaintiff’s characterization of the letter and refer to

the letter for a complete and accurate statement of its contents.

       191.    Defendants admit the allegations contained in Paragraph 191 of the Complaint.

       192.    Defendants deny the allegations contained in Paragraph 192 of the Complaint.

       193.    Defendants deny the allegations contained in Paragraph 193 of the Complaint.

       194.    Defendants admit only that on March 17, 2020, in response to Jane Roe 2’s report

against Plaintiff, Ms. Scheele found Plaintiff “Responsible” for violating several provisions of

the UMS SCC, and that the sanction imposed was dismissal from UMF. Defendants deny the

remaining allegations contained in Paragraph 194 of the Complaint. By way of further response,

Ms. Scheele’s findings are set forth in a detailed investigation report, which is a written

document that speaks for itself, and Defendants deny Plaintiff’s characterization of the report and

refer to the report for a complete and accurate statement of its contents.

       195.    Defendants admit only that Ms. Scheele issued her findings in response to Jane

Roe 2’s report against Plaintiff on March 17, 2020. Defendants deny the remaining allegations

contained in Paragraph 195 of the Complaint.

       196.    Defendants admit the allegations contained in Paragraph 196 of the Complaint.

       197.    Defendants deny the allegations contained in Paragraph 197 of the Complaint.

       198.    Defendants deny the allegations contained in Paragraph 198 of the Complaint.

       199.    Defendants admit the allegations contained in Paragraph 199 of the Complaint.

       200.    Defendants admit the allegations contained in Paragraph 200 of the Complaint.

       201.    Defendants admit only that on September 18, 2020, the UMS Appeals Committee

upheld Ms. Scheele’s findings and the dismissal sanction imposed on Plaintiff in response to

Jane Roe 2’s report against him. Defendants deny the remaining allegations contained in



                                                  34
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 35 of 44                    PageID #: 1540




Paragraph 201 of the Complaint. By way of further response, the decision by the Appeals

Committee is a written document that speaks for itself, and Defendants deny Plaintiff’s

characterization of the document and refer to the document for a complete and accurate

statement of its contents.

        202.    Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations contained in Paragraph 202 of the Complaint.

        203.    Defendants admit the allegations contained in Paragraph 203 of the Complaint.

        204.    The allegations contained in Paragraph 204 of the Complaint contain a legal

conclusion to which no response is required. To the extent a response is required, Defendants

deny the allegations contained in Paragraph 204 of the Complaint.

                                         COUNT I
       (Violation of Title IX by Defendant UMS – Hostile Educational Environment)

        205.    Defendants repeat and reallege their responses in the Paragraphs above as if set

forth fully herein.

        206.    The allegations contained in Paragraph 206 of the Complaint contain a legal

conclusion to which no response is required. To the extent a response is required, Defendants

deny the allegations contained in Paragraph 206 of the Complaint.

        207.    The allegations contained in Paragraph 207 of the Complaint contain a legal

conclusion to which no response is required. To the extent a response is required, Defendants

deny the allegations contained in Paragraph 207 of the Complaint.

        208.    The allegations contained in Paragraph 208 of the Complaint contain a legal

conclusion to which no response is required. To the extent a response is required, Defendants

deny the allegations contained in Paragraph 208 of the Complaint.




                                                35
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 36 of 44                    PageID #: 1541




        209.    The allegations contained in Paragraph 209 of the Complaint contain a legal

conclusion to which no response is required. To the extent a response is required, Defendants

deny the allegations contained in Paragraph 209 of the Complaint.

                                           COUNT II
               (Violation of Title IX by Defendant UMS – Selective Enforcement)

        210.    Defendants repeat and reallege their responses in the Paragraphs above as if set

forth fully herein.

        211.    Defendants deny the allegations contained in Paragraph 211 of the Complaint.

        212.    Defendants deny the allegations contained in Paragraph 212 of the Complaint.

        213.    The allegations contained in Paragraph 213 of the Complaint contain a legal

conclusion to which no response is required. To the extent a response is required, Defendants

deny the allegations contained in Paragraph 213 of the Complaint.

        214.    The allegations contained in Paragraph 214 of the Complaint contain a legal

conclusion to which no response is required. To the extent a response is required, Defendants

deny the allegations contained in Paragraph 214 of the Complaint.

        215.    The allegations contained in Paragraph 215 of the Complaint contain a legal

conclusion to which no response is required. To the extent a response is required, Defendants

deny the allegations contained in Paragraph 215 of the Complaint.

                                         COUNT III
          (Retaliation under Title IX by Defendant UMS – Procedural Due Process)

        216.    Defendants repeat and reallege their responses in the Paragraphs above as if set

forth fully herein.




                                                36
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 37 of 44                    PageID #: 1542




       217.     The allegations contained in Paragraph 217 of the Complaint contain a legal

conclusion to which no response is required. To the extent a response is required, Defendants

deny the allegations contained in Paragraph 217 of the Complaint.

       218.     The allegations contained in Paragraph 218 of the Complaint contain a legal

conclusion to which no response is required. To the extent a response is required, Defendants

deny the allegations contained in Paragraph 218 of the Complaint.

       219.     The allegations contained in Paragraph 219 of the Complaint contain a legal

conclusion to which no response is required. To the extent a response is required, Defendants

deny the allegations contained in Paragraph 219 of the Complaint.

       220.     The allegations contained in Paragraph 220 of the Complaint contain a legal

conclusion to which no response is required. To the extent a response is required, Defendants

deny the allegations contained in Paragraph 220 of the Complaint.

       221.     The allegations contained in Paragraph 221 of the Complaint contain a legal

conclusion to which no response is required. To the extent a response is required, Defendants

deny the allegations contained in Paragraph 221 of the Complaint.

                                           COUNT IV
                            (Title IX Retaliation by Defendant UMS)

       222.     Defendants repeat and reallege their responses in the Paragraphs above as if set

forth herein.

       223.     The allegations contained in Paragraph 223 of the Complaint contain a legal

conclusion to which no response is required. To the extent a response is required, Defendants

deny the allegations contained in Paragraph 223 of the Complaint.




                                                37
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 38 of 44                    PageID #: 1543




       224.     The allegations contained in Paragraph 224 of the Complaint contain a legal

conclusion to which no response is required. To the extent a response is required, Defendants

deny the allegations contained in Paragraph 224 of the Complaint.

       225.     The allegations contained in Paragraph 225 of the Complaint contain a legal

conclusion to which no response is required. To the extent a response is required, Defendants

deny the allegations contained in Paragraph 225 of the Complaint.

       226.     The allegations contained in Paragraph 226 of the Complaint contain a legal

conclusion to which no response is required. To the extent a response is required, Defendants

deny the allegations contained in Paragraph 226 of the Complaint.

       227.     The allegations contained in Paragraph 227 of the Complaint contain a legal

conclusion to which no response is required. To the extent a response is required, Defendants

deny the allegations contained in Paragraph 227 of the Complaint.

       228.     The allegations contained in Paragraph 228 of the Complaint contain a legal

conclusion to which no response is required. To the extent a response is required, Defendants

deny the allegations contained in Paragraph 228 of the Complaint.

                                            COUNT V
                    (42 U.S.C. § 1983: Violation of Procedural Due Process)
                    (Claim for Damages against Defendants Fiacco, Lavoie,
                                  Scheele, Brown, and Helmke)

       229.     Defendants repeat and reallege their responses in the Paragraphs above as if set

forth herein.

       230.     The allegations contained in Paragraph 230 of the Complaint relate to claims

against parties other than Defendants and, therefore, no response is required.

       231.     The allegations contained in Paragraph 231 of the Complaint relate to claims

against parties other than Defendants and, therefore, no response is required.

                                                38
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 39 of 44                    PageID #: 1544




       232.     The allegations contained in Paragraph 232 of the Complaint relate to claims

against parties other than Defendants and, therefore, no response is required.

       233.     The allegations contained in Paragraph 233 of the Complaint relate to claims

against parties other than Defendants and, therefore, no response is required.

       234.     The allegations contained in Paragraph 234 of the Complaint relate to claims

against parties other than Defendants and, therefore, no response is required.

       235.     The allegations contained in Paragraph 235 of the Complaint relate to claims

against parties other than Defendants and, therefore, no response is required.

       236.     The allegations contained in Paragraph 236 of the Complaint relate to claims

against parties other than Defendants and, therefore, no response is required.

       237.     The allegations contained in Paragraph 237 of the Complaint relate to claims

against parties other than Defendants and, therefore, no response is required.

                                      COUNT VI
         (Breach of Contract by Defendants UMS and the UMS Board of Trustees)

       238.     Defendants repeat and reallege their responses in the Paragraphs above as if set

forth herein.

       239.     The allegations contained in Paragraph 239 of the Complaint contain a legal

conclusion to which no response is required. To the extent a response is required, Defendants

deny the allegations contained in Paragraph 239 of the Complaint.

       240.     Defendants admit the allegations contained in Paragraph 240 of the Complaint.

       241.     The allegations contained in Paragraph 241 of the Complaint contain a legal

conclusion to which no response is required. To the extent a response is required, Defendants

deny the allegations contained in Paragraph 241 of the Complaint.




                                                39
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 40 of 44                    PageID #: 1545




       242.     The allegations contained in Paragraph 242 of the Complaint contain a legal

conclusion to which no response is required. To the extent a response is required, Defendants

deny the allegations contained in Paragraph 242 of the Complaint.

       243.     The allegations contained in Paragraph 243 of the Complaint contain a legal

conclusion to which no response is required. To the extent a response is required, Defendants

deny the allegations contained in Paragraph 243 of the Complaint.

                                       COUNT VII
           (42 U.S.C. § 1983: First Amendment Retaliation by Defendant Brown)

       244.     Defendants repeat and reallege their responses in the Paragraphs above as if set

forth herein.

       245.     The allegations contained in Paragraph 245 of the Complaint relate to claims

against a party other than Defendants and, therefore, no response is required.

       246.     The allegations contained in Paragraph 246 of the Complaint relate to claims

against a party other than Defendants and, therefore, no response is required.

       247.     The allegations contained in Paragraph 247 of the Complaint relate to claims

against a party other than Defendants and, therefore, no response is required.

       248.     The allegations contained in Paragraph 248 of the Complaint relate to claims

against a party other than Defendants and, therefore, no response is required.

       249.     The allegations contained in Paragraph 249 of the Complaint relate to claims

against a party other than Defendants and, therefore, no response is required.

                                    WHEREFORE CLAUSE

       Defendants deny that Plaintiff is entitled to any of the relief requested in the Wherefore

Clause including, but not limited to, injunctive relief, compensatory damages, punitive damages,

and attorneys’ fees and costs.

                                                40
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 41 of 44                      PageID #: 1546




                                  AFFIRMATIVE DEFENSES

       1.      Plaintiff’s Complaint must be dismissed in whole or in part because it fails to state

a claim upon which relief may be granted.

       2.      Plaintiff has released certain of his claims in whole or in part through a valid,

binding, and lawful Settlement Agreement that he signed in 2018 with UMS.

       3.      Plaintiff’s Title IX claims fail as a matter of law because his gender was not a

substantial or motivating factor for any of the Defendants’ actions.

       4.      Plaintiff’s Title IX “deliberate indifference” or “hostile educational environment”

claim fails as a matter of law because Plaintiff was not subject to gender or sexual harassment of

which Defendants’ officials had actual knowledge and which was so severe, pervasive, and

objectively offensive that it can be said to have deprived Plaintiff of access to the educational

opportunities or benefits provided by UMS.

       5.      Plaintiff’s Title IX claims fail because UMS has proper policies and procedures in

place to prevent and remedy claims of sex discrimination and actively enforces such policies and

procedures.

       6.      Plaintiff’s Title IX claims fail because Plaintiff unreasonably failed to take

advantage of preventative or corrective opportunities or to otherwise avoid harm.

       7.      UMS has an effective policy for reporting and redressing sexual harassment and

other types of sex discrimination, pursuant to which it conducted a prompt and thorough

investigation of the allegations against Plaintiff and by Plaintiff, and implemented appropriate

disciplinary sanctions and other corrective actions and to remediate the effects of any conduct

determined to be in violation of the SCC.




                                                 41
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 42 of 44                       PageID #: 1547




       8.      Plaintiff’s Title IX “procedural due process” claim fails because Defendants

provided him with all of the required procedural due process.

       9.      Defendants’ actions were at all times justified and supported by legitimate, non-

discriminatory, non-retaliatory reasons.

       10.     Plaintiff did not engage in constitutionally protected activity.

       11.     Plaintiff’s alleged protected activity was not a substantial or motivating factor in

Defendants’ conduct.

       12.     Defendants would have made the same decisions even in the absence of Plaintiff’s

alleged protected activity and/or conduct.

       13.     The UMS SCC does not create a contract between Plaintiff and Defendants.

       14.     The investigative and hearing processes through which UMS imposed an interim

suspension on Plaintiff were conducted consistent with the UMS SCC.

       15.     Plaintiff’s prior material breach of the SCC excused any alleged failure to perform

by Defendants.

       16.     Plaintiff’s claims are barred in whole or in part by the doctrines of waiver,

estoppel, unclean hands, and laches.

       17.     Plaintiff is not entitled, under some or all of his claims, to seek or recover the

damages requested in his Complaint, including, but not limited to, injunctive relief,

compensatory damages, and attorneys’ fees and costs. Such damages are unconstitutional, not

properly pled, and/or not in conformity with or allowable by law.

       18.     To the extent Plaintiff has asserted overlapping and/or duplicative claims,

Plaintiff may not recover more than once for the same injury.




                                                 42
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 43 of 44                       PageID #: 1548




       19.     Plaintiff’s claims are barred in whole or in part by the applicable statute of

limitations.

       20.     Defendants would have taken the same actions irrespective of Plaintiff’s gender.

       21.     Defendants did not take any action that would chill Plaintiff’s exercise of his First

Amendment rights.

       22.     Plaintiff’s claims are barred in whole or in part by Eleventh Amendment

immunity.

       23.     Defendants at all times acted in good faith and had reasonable grounds to believe

that their acts were not violations of the state and federal laws referenced by Plaintiff.

       24.     Plaintiff’s claims are barred in whole or in part because his actions created an

intervening cause of any damage that he claims to have suffered.

       25.     Plaintiff’s alleged damages, if any, were proximately caused by Plaintiff’s own

conduct.

       26.     Plaintiff’s claims for damages are barred in whole or in part by his failure to

mitigate his damages.

       27.     To the extent, if any, that Plaintiff has an adequate remedy at law, his prayers for

injunctive relief are barred.

       28.     Defendants reserve the right to plead any additional defenses as they become

known or available during the pendency of this litigation.

       WHEREFORE, Defendants respectfully requests that:

       1.      The Complaint be dismissed with prejudice;

       2.      Each and every count and prayer for relief in Plaintiff’s Complaint be denied;

       3.      Judgment be entered in favor of Defendants; and



                                                  43
Case 1:19-cv-00415-NT Document 68 Filed 12/23/20 Page 44 of 44                     PageID #: 1549




       4.      Such other relief as this Court deems just and proper.

                                         JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38, Defendants University of Maine System

and the Trustees of the University of Maine System hereby demand a trial by jury in the above-

captioned action on all issues triable by jury.



Dated: December 23, 2020

                                                  /s/ Shiloh D. Theberge
                                                  Shiloh D. Theberge
                                                  Tara A. Walker
                                                  Attorneys for Defendants
                                                  stheberge@bernsteinshur.com
                                                  twalker@bernsteinshur.com
                                                  BERNSTEIN SHUR
                                                  100 Middle Street, PO Box 9729
                                                  Portland, ME 04104-5029
                                                  (207) 774-1200




                                                    44
